Citation Nr: 0932297	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  00-22 775A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, also claimed as gastritis and duodenal ulcer 
disease.

2.  Entitlement to service connection for sinusitis, also 
claimed as allergic rhinitis.

3.  Entitlement to service connection for endometriosis, to 
include related to gynecologic disabilities.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to 
December 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

In November 2002 the Board denied the claims for service 
connection for gastritis and sinusitis/rhinitis, deferring 
consideration of the claim for endometriosis.  The Veteran 
appealed the Board's November 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2003 order, the Court granted an unopposed motion that 
VA's Office of General Counsel had filed, on behalf of the 
Secretary, to vacate the Board's decision and to remand the 
claims for sinusitis and gastritis to the Board for further 
development and readjudication in compliance with directives 
specified.

In October 2003 the Board remanded the claim for 
endometriosis to the RO and subsequently, in January 2004, 
also remanded the claim for sinusitis while at the same time 
denying the claim for gastritis.  The Veteran again appealed 
the Board's denial of the claim for gastritis to the Court.  
In a June 2005 memorandum decision, the Court vacated the 
Board's January 2004 decision to the extent it had denied 
this claim and again remanded this claim to the Board.  In 
March 2006, the Board in turn remanded the gastritis claim to 
the RO via the Appeals Management Center (AMC).  

In supplemental statements of the case (SSOCs) since issued 
in March 2007 and more recently in April 2009, the AMC has 
continued to deny all of the claims - for gastritis, 
sinusitis and endometriosis.  So all of these claims are 
again before the Board.

In this decision the Board will readjudicate, so again 
decide, the Veteran's claims for gastritis and sinusitis, 
but, regrettably, must again remand her endometriosis claim 
to the RO via the AMC for still further development and 
consideration.


FINDINGS OF FACT

1.  The most probative evidence of record does not indicate 
the Veteran's gastrointestinal disorders are related to her 
military service - including to the gastrointestinal 
symptoms she experienced during service; the most probative 
evidence also does not indicate that any current 
gastrointestinal disorder, but especially peptic ulcer 
disease (gastric or duodenal), initially manifested within 
one year of her discharge from service.  

2.  The Veteran's sinusitis and allergic rhinitis clearly and 
unmistakably pre-existed her military service and clearly and 
unmistakably were not permanently exacerbated by her military 
service beyond their natural progression


CONCLUSIONS OF LAW

1.  The Veteran does not have a gastrointestinal disorder 
that was incurred in or aggravated by her military service or 
that may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The Veteran's sinusitis and allergic rhinitis also were 
not incurred in or aggravated by her military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in October 2001, 
April 2006, February 2007, August 2007, and February 2009, 
the RO and AMC advised the Veteran of the evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that she 
submit any evidence in her possession that might substantiate 
her claims.  See 73 FR 23353 (Apr. 30, 2008).  

The RO did not issue any of those VCAA notice letters prior 
to initially adjudicating the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But keep in mind the RO initially 
considered her claims before the VCAA even came to exist 
(which did not occur until November 2000).  And in Pelegrini 
II the Court clarified that in this situation, where the VCAA 
did not exist when the RO initially adjudicated the claims, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew - as if the initial 
decision was never made.  Rather, VA need only ensure the 
Veteran receives, or since has received, all necessary 
content-complying VCAA notice, followed by readjudication of 
the claims - including in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and she is given ample 
opportunity to participate effectively in the adjudication of 
her claims.  In other words, it must be shown that the timing 
error in the provision of the notice is ultimately harmless, 
meaning nonprejudicial.  38 C.F.R. § 20.1102.  And here, 
after sending her the October 2001, April 2006, February 
2007, August 2007, and February 2009 VCAA letters, the AMC 
readjudicated her claims in the March 2007 and April 2009 
SSOCs, including considering any additional evidence that had 
been received since the initial rating decisions and SOC.  
Consequently, there have been steps taken to remedy or 
rectify the timing error in the provision of her VCAA notice.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that, as a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.)

It equally deserves mentioning that the April 2006 letter 
also apprised the Veteran of the downstream disability rating 
and effective date elements of her claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate her claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records, 
including the reports of her VA Compensation and Pension 
Examinations (C&P Exams), on remand, addressing the nature 
and etiology of her claimed gastritis and sinusitis - the 
determinative issues in this appeal.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The Board is also satisfied as to substantial compliance with 
its remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain chronic diseases, such as peptic ulcers (gastric or 
duodenal), will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  



Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Whether the Veteran is Entitled to Service Connection 
for Gastritis

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  Here, the report of an October 2006 VA C&P Exam 
provides the following diagnoses:  peptic ulcer disease, 
diagnosed in 1998 with no sequelae; hiatal hernia, diagnosed 
in 2004 with history suggesting gastroesophageal reflux since 
1997; and gastroenteritis, diagnosed during active military 
service in 1988 and 1989.  So there is no disputing the 
Veteran has this variety of gastrointestinal disorders.  
Consequently, the determinative issue is whether these 
disorders are attributable to her military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, the Veteran asserts these disorders are 
traceable back to the gastrointestinal symptoms and 
gastroenteritis that she experienced while in service.  See, 
e.g., her representative's April 2002 statement.  Even as a 
lay person, she is competent to provide testimony regarding 
her observable symptoms - such as abdominal pain, but 
lacking the necessary medical training and expertise she is 
not competent to relate her current gastrointestinal 
disorders to her military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As was noted by the October 2006 VA C&P examiner, the 
Veteran's service treatment records (STRs) show that in 
August 1988 she was treated for gastrointestinal symptoms 
that were diagnosed as viral gastritis.  In February 1989 she 
was treated for stomach pain that was diagnosed as acute 
gastroenteritis.  So these records establish that she 
experienced relevant symptoms while in service.  However, her 
separation examination was unremarkable as she had no 
gastrointestinal complaints and there were no abnormal 
gastrointestinal findings.  Her military service ended in 
December 1990.

Despite those relevant symptoms in service and confirmation 
of current disability, there has to be some means of linking 
the current disability to those symptoms in service to 
establish entitlement to service connection.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). 

Concerning this, the record includes the report of a November 
2000 VA C&P exam.  The examiner noted that he had reviewed 
the Veteran's STRs showing an episode of gastritis in 
service, but that he did not have certain post-service 
medical records before him concerning gastritis or possible 
ulcer disease (apparently referring to records from 1998 
showing an ulcer condition).  He concluded that the Veteran's 
gastrointestinal condition did not appear to be a service-
connected entity, and that it became manifest seven years 
after service.  He believed the gastroenteritis in service 
seemed too far remote to be significantly related to the then 
current disorder.

In the June 2005 memorandum decision, however, the Court 
concluded that the November 2000 VA C&P examination forming 
the basis for the Board's January 2004 denial of the 
gastritis claim was inadequate.  Specifically, the Court made 
particular note of the fact that certain medical records 
relating to the Veteran's then current ulcer condition were 
not available for the VA examiner's review, which in turn 
resulted in the examiner couching his opinion in equivocal 
terms.

But the more recent October 2006 VA C&P Exam was to 
specifically readdress the nature and etiology of the 
Veteran's gastrointestinal disorders, with the benefit of 
considering these additional records that were previously not 
in the file and, therefore, not available for the November 
2000 VA C&P examiner to consider.  The report of the more 
recent October 2006 C&P exam indicates the examiner reviewed 
the Veteran's claims file for her pertinent medical history.  
Upon recording her personal account of her medical history, 
the examiner provided that a review of the Veteran's VA 
treatment records indicated she had a CT of her abdomen with 
contrast in February 2003, secondary to left lower quadrant 
pain.  The examiner pointed out that CT scan was negative for 
diverticulitis, and that no etiology for the left lower 
quadrant pain was found, although a small hiatal hernia was 
noted.  Furthermore, the examiner provided that the Veteran's 
STRs document her gastritis during service in August 1988 and 
gastroenteritis in February 1989.  As well, noted this 
examiner, the Veteran's claims file includes the results of 
an upper GI series in May 1998 showing a small ulcer within 
the duodenal bulb, but describing no gastroesophageal reflux 
or hiatal hernia.  

On objective clinical evaluation, the examiner observed no 
tenderness or masses regarding the Veteran's abdomen and 
provided the following diagnoses:  peptic ulcer disease, 
diagnosed in 1998 with no sequelae; hiatal hernia, diagnosed 
in 2004 with history suggesting gastroesophageal reflux since 
1997; and gastroenteritis, diagnosed during active military 
service in 1988 and 1989.  



Specifically as to whether there is an etiological 
relationship between the Veteran's current gastrointestinal 
disorders and her military service, the examiner expressly 
discounted this possibility, stating "[the Veteran's] 
current gastrointestinal disorders are not etiologically 
related to her service and were not manifest within 1 year of 
her discharge from service."  So this VA C&P examiner's 
medical opinion is clearly unfavorable to the Veteran's 
claim.  And the opinion is especially probative since it was 
based on consideration of the relevant historical evidence 
(both as reported by the Veteran, personally, and from the 
examiner's independent review of the file), and since the 
examiner also conducted an objective physical evaluation 
of the Veteran, himself.  So the opinion has the proper 
factual foundation and predicate in the record.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  The opinion also is very definitive, unlike the 
other C&P examiner's opinion in November 2000 that was 
couched in equivocal terms because that examiner did not have 
the benefit of all the evidence needing to be considered.  
So this uncertainty in the opinion on etiology, which once 
hampered the Board's reliance on it, has been eliminated.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  See, too, Obert v. Brown, 5 Vet. App. 
30 (1993) and Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

Further concerning the initial manifestation of the Veteran's 
symptoms post service, this did not occur until several years 
after service.  Her private treatment records note the 
presence of a small ulcer within the duodenal bulb in May 
1998 (over 7 years after her discharge in December 1990).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has determined that such a lengthy 
lapse of time between the events or symptoms in service and 
the initial manifestation of the claimed condition after 
service is a factor for consideration in deciding whether the 
current condition relates back to service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  This is especially 
true where, as here, the October 2006 VA C&P examiner 
expressly discounted any notion that the Veteran had peptic 
ulcer disease within the one-year presumptive period 
following her discharge from service, so as to warrant 
presuming this disease was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

The Veteran does not have any medical evidence refuting the 
VA C&P examiner's unfavorable opinions.  Hence, the Board 
finds that the most probative evidence of record does not 
indicate that her current gastrointestinal disorders bear any 
relationship to her military service - including to the 
symptoms she experienced during service and the diagnoses she 
received.  Nor does the evidence indicate that any current 
gastrointestinal disorder manifest within one year of her 
discharge from service so as to warrant presumptive service 
connection.

For these reasons and bases, the claim for service connection 
for gastritis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  But as the preponderance of the evidence 
is against the claim, this doctrine is not applicable in this 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).

IV.  Whether the Veteran is Entitled to Service Connection 
for Sinusitis and Allergic Rhinitis

Again, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  Here, the report of a May 2005 VA C&P Exam provides 
a diagnosis of allergic sinusitis/rhinitis; so there is no 
disputing she has this disorder.  Consequently, 
the determinative issue is whether it is somehow attributable 
to her military service, as she is alleging.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, the Veteran acknowledges that she has had 
allergies since her childhood, so admittedly for years before 
beginning her military service.  Nevertheless, she believes 
her military service aggravated them.  See her May 1995 
statement.  Even as a lay person, she is competent to provide 
testimony regarding her observable symptoms - such as swollen 
eyes, a stuffy and itchy nose and things of that sort, but 
lacking the necessary medical training and expertise she is 
not competent to relate her current allergic sinusitis and 
rhinitis to her military service, including in the way of 
aggravation of a pre-existing condition.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

VA regulations provide that diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  See 38 C.F.R. § 3.380.

The report of the Veteran's March 1986 military enlistment 
examination shows she entered service without any noted 
problems referable to allergic sinusitis/rhinitis, as might 
have indicated a pre-existing disorder.  In fact, the 
examination report specifically asked whether she had 
sinusitis, either then currently or in the past, and she 
responded that she did not.  The evaluating physician's 
summary also expressly provides a notation of "no allergy."

So the Veteran, at least initially, is entitled to the 
presumption of soundness when entering service.  See 
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  
The presumption of soundness attaches where there has been an 
induction examination during which the disability about which 
the Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term detected ("noted") denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

The presumption of soundness, however, is not absolute; 
rather, it may be rebutted by clear and unmistakable evidence 
indicating the Veteran had the condition in question prior to 
service and by showing, also by clear and unmistakable 
evidence, that her military service did not aggravate the 
condition beyond its natural progression.  See VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); and Cotant v. Principi, 17 Vet. App. 116 (2003).



Regarding this, the Board sees that the Veteran's STRs show 
she received treatment for sinusitis in August 1988, and the 
report of her November 1990 military separation examination 
notes her history of sinusitis and the evaluating physician's 
mention that her sinusitis relates to "environmental 
allergies."  So there is competent medical evidence that she 
had in-service incurrences of this condition.

Further concerning this, the January 2001 VA C&P Exam report 
provides that "[i]t is quite clear that [the Veteran] has 
had ongoing very significant and very symptomatic allergic 
sinusitis/rhinitis that goes back to childhood" and that it 
pre-dated her military service.  However, in January 2004, 
the Board remanded the Veteran's claim to the RO/AMC for a 
supplemental opinion, finding that the January 2001 report 
was insufficient to warrant that finding, as the examiner did 
not provide a clear rational for concluding the Veteran's 
sinusitis had pre-existed her military service.  So another 
opinion was needed to determine whether the evidence clearly 
and unmistakably rebutted the presumption of soundness.

The report of the Veteran's subsequent May 2005 VA C&P Exam, 
on remand, indicates the exam was conducted by the same 
examiner that had conducted the prior January 2001 exam.  And 
this latter exam provides that, other than the Veteran's 
self-reported history, there is no medical data indicating 
she was being treated for environmental allergies prior to 
her military service.  Nevertheless, the examiner then goes 
on to conclude that the Veteran's sinusitis prior to her 
service was environmentally-related.  He also explains that 
his information to support this conclusion is "the plethora 
of information put out by the American Society of Allergists 
as well as the general medical literature and also [his] 35 
years of medical practice."

The Board sees the record also contains a November 2000 VA 
C&P exam report discussing the nature and etiology of the 
Veteran's sinusitis and indicating "[her] history is that 
she has had sinusitis/rhinitis since 1987 and 1988."



When asked during her November 2000 hearing before a local 
Decision Review Officer when did she start having a problem 
with rhinitis, the Veteran replied "I would say probably a 
year or two after I joined the military."  Furthermore, 
in her March 2001 statement she provided that, while in 
childhood she had allergies that resulted in a swollen lip 
and swollen eyes, she did not have any sinus symptoms until 
she became an adult.

But the Board finds that the inconsistencies regarding the 
Veteran's assertions as to when her sinusitis symptoms began 
- during her childhood versus not until while in service, 
diminish the probative value of her testimony that she did 
not initially experience these symptoms until in service; 
that is, her assertions regarding the later occurrence of her 
symptoms, not until service, lack credibility.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  

Conversely, the VA examiner's January 2001 and supplemental 
May 2005 opinions that the Veteran's sinusitis clearly and 
unmistakably pre-existed her military service are entitled to 
significant probative weight - especially inasmuch as the 
examiner based his opinion on accepted medical literature, 
his wealth of experience and practice in the subject matter 
area at issue, and his personal clinical evaluation of the 
Veteran.  He also reviewed the claims file for the pertinent 
medical and other history.  So the opinion has the proper 
factual foundation and is entitled to a lot of probative 
weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

It further deserves mentioning in this regard that 38 C.F.R. 
§ 3.303(c) indicates that, in regards to pre-service 
disabilities first noted in service, there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established no additional or confirmatory evidence is 
necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.  

So the Board finds that the record establishes by clear and 
unmistakable evidence that the Veteran entered military 
service with pre-existing allergic sinusitis/rhinitis.  

The question then becomes whether there also is the required 
clear and unmistakable evidence that the Veteran's military 
service did not aggravate this 
pre-existing condition beyond its natural progression.  But 
in making this important determination, it must be remembered 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation and, 
thus, generally cannot be service connected as a matter of 
express VA regulation in the absence of additional disability 
due to aggravation during service by a superimposed 
condition.  38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).

The report of the May 2005 VA C&P Exam addresses the 
progression of the Veteran's sinusitis, considering whether 
it was aggravated by her military service.  The VA examiner 
determined that "[the Veteran's] sinusitis prior to service 
was environmentally related.  Sinusitis environmentally 
related usually increases a bit during life in this period in 
[the area of the country where the Veteran resides] 30% to 
40% of individuals will have some allergic sinusitis or 
allergy type symptoms, sneezing, coughing, and sinus drainage 
during the allergy seasons.  This [is] the type of 
presentation [the Veteran] has."  The VA examiner's report 
also provides that "[the Veteran] was on seasonal medication 
on an as[-]needed basis prior to coming into the service with 
some exacerbation.  [The Veteran] was on seasonal medication 
in the service with some exacerbations, and she is currently 
on seasonal medications treating some exacerbations at the 
present time."  The VA examiner's report further provides 
that "[t]here has been no major increase in usage of 
antibiotics."  Moreover, reiterated the VA examiner, "there 
was allergic sinusitis prior to service.  There was allergic 
sinusitis in the service.  There is allergic sinusitis 
currently and by all history and findings, it does not appear 
that there has been any progression beyond what one would 
expect and that one season in a civilian community with which 
[the examiner] is very familiar."

In coming to this conclusion the examiner provides that 
"[his] information to support this is the plethora of 
information put out by the American Society of Allergists as 
well as the general medical literature and also [his] 35 
years of medical practice has shown that generally allergies 
increase through a person's period of time and people become 
a little more sensitive to environmental conditions, and they 
often develop new allergies to environmental conditions and 
they often become a bit more sensitive as they live in an 
area."  He also provides that there has been no increase in 
the Veteran's sensitivity and she does not present evidence 
of chronic sinusitis.  

The VA examiner's May 2005 opinion that the Veteran's 
sinusitis did not progress during her military service beyond 
its natural progression is based on his examination of the 
Veteran, review of the claims file, as well as the medical 
literature and his experience.  So the opinion has the proper 
factual foundation and is entitled to a lot of probative 
weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  So the Board finds that 
the record establishes, also by clear and unmistakable 
evidence, that the Veteran's military service did not 
aggravate her pre-existing sinusitis and allergic rhinitis 
beyond their natural progression.  

Independent medical evidence is needed to support a finding 
that the pre-existing condition increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  And, here, the medical evidence 
addressing this determinative issue concludes against the 
notion of aggravation.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that 
mere temporary or intermittent flare-ups of a pre-existing 
injury or disease during service are insufficient to be 
considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 
(1996), the Court held that the presumption of aggravation 
does not attach even where the pre-existing disability has 
been medically or surgically treated during service and the 
usual effects of treatment have ameliorated disability so 
that it is no more disabling than it was at entry 
into service.  The presumption of aggravation applies only 
when pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

For these reasons and bases, the claim for service connection 
for sinusitis and allergic rhinitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  But as 
the preponderance of the evidence is against the claim, this 
doctrine is not applicable in this appeal.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991).


ORDER

The claim for service connection for a gastrointestinal 
disorder, also claimed as gastritis and duodenal ulcer, is 
denied.

The claim for service connection for sinusitis, also claimed 
as allergic rhinitis, also is denied.




REMAND

The Veteran is also alleging entitlement to service 
connection for endometriosis, to include related to 
gynecologic disabilities.

Concerning this claimed condition, the report of a February 
2007 VA C&P Exam provides the following diagnoses:  uterine 
leiomyomata diagnosed in 1999, by history, with pelvic 
ultrasound; and endometriosis, by history, diagnosed in 1999, 
treated via laparoscopy in 1999 and 2001 and Depo-Lupron 
until 2001, currently treated with oral contraception.  So 
there is no disputing the Veteran has these various 
gynecological disorders.  Consequently, the determinative 
issue is whether she has a gynecological disorder that is 
somehow attributable to her military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Concerning this, she 
asserts that her current gynecological disorders are 
etiologically related to the gynecological symptoms she 
experienced while in service.  See her March 2001 statement.

The Veteran's service treatment records (STRs) confirm that, 
while in service, she received treatment for various 
gynecological symptoms and conditions - including heavy 
menstrual bleeding, menstrual pain/discomfort, vaginal 
discharge, and Chlamydia.  So the record establishes that she 
experienced in-service incurrences of gynecological symptoms 
and disorders.  And, although her March 1986 military 
entrance exam notes no gynecological problems, her November 
1990 separation exam documents Chlamydia.  However, as there 
is no competent medical evidence indicating whether there is 
a relationship between these in-service incurrences and her 
current disability, a medical opinion is needed to make this 
important determination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5193A(d); 38 C.F.R. 
§ 3.159(c)(4).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Have an appropriate VA examiner 
provide an opinion indicating whether it 
is at least as likely as not that the 
Veteran's current gynecological disorders 
(any or all) are related to her military 
service - and especially to the 
gynecological symptoms and disorders she 
experienced while in service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

2.  Then readjudicate the claim for 
service connection for endometriosis, to 
include related to gynecologic 
disabilities, in light of any additional 
evidence.  If the disposition remains 
unfavorable, send the Veteran another 
SSOC and give her an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


